  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

           MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                  )
                                          )       CRIMINAL ACTION NO.
      v.                                  )          2:11cr191-MHT
                                          )               (WO)
WILLIE CHARLES TOWNSEND                   )


                             OPINION AND ORDER

       Amendment 782 to the 2014 edition of the Sentencing

Guidelines          revised      the     guidelines         applicable       to

drug-trafficking offenses.               Following the United States

Sentencing         Commission’s        decision    to   give      retroactive

effect       to    the     amendment,     this     court    established       a

Retroactivity Screening Panel to determine whether a

defendant          might    be    eligible        for   a    reduction        of

sentence.

       Upon       consideration    of     the    recommendation         of   the

Retroactivity Screening Panel entered today, and after

an independent and de novo review of the record, it is

ORDERED that defendant Willie Charles Townsend’s motion

for    a     reduction      of   sentence       pursuant     to    18   U.S.C.
§ 3582(c)(2) (doc. no. 529) is denied.                Amendment 782

reduces defendant Townsend’s guideline range to 97 to

121 months; however, under section 1B1.10 of the United

States     Sentencing    Guidelines,       no   further     reduction

below that range is authorized.             Because his original

sentence     was   below    the     reduced     range--96      months’

imprisonment--Amendment 782 offers defendant no relief.

In   any   case,   as   defendant    has   finished      serving   his

96-month sentence ,      and   remains     in   prison    on   another

offense, his motion is moot.

     DONE, this the 26th day of November, 2019.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
